Civilian pay; dismissal; Performance Eating Act of 1950; veteran preference eligible; appeal to Civil Service Commission on merits. — Plaintiff, a veteran preference eligible, sued to recover the back pay of her civilian Government position on the ground that her dismissal for unsatisfactory performance of duties was violative of section 14 of the Veterans’ Preference Act of 1944 because she was not given a hearing on the merits of her case by the Civil Service Commission. On February 3, 1960, the court issued an order, 149 Ct. Cl. 836, granting plaintiff’s motion for summary judgment on the basis of its decision in Chisholm v. United States, 149 Ct. Cl. 8. On January 19,1962, the court, on the basis of a report of Trial Commissioner Saul Eichard Gamer, ordered that judgment be entered for plaintiff in the sum of $7,330.03, with $550.64 of that sum to be credited to plaintiff’s retirement fund, $159.25 of the sum to be credited as premiums on plaintiff’s life insurance, and the balance of $6,620.14 to be paid to plaintiff.